
	
		I
		112th CONGRESS
		2d Session
		H. R. 4230
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2012
			Mr. McKinley (for
			 himself and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the establishment of a Home Energy Savings
		  Retrofit Rebate Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Owner Managing Energy Savings Act
			 of 2012 or the HOMES Act.
		2.DefinitionsIn this Act:
			(1)BPIThe
			 term BPI means the Building Performance Institute.
			(2)Certified
			 workforceThe term certified workforce means a
			 residential energy efficiency construction workforce in which all auditors,
			 installers, crew leaders, and quality assurance inspectors performing work
			 relating to retrofit activities with respect to which rebates are sought under
			 this Act are certified—
				(A)by a certifying
			 body recognized by the National Renewal Energy Laboratory’s Guidelines for Home
			 Energy Professionals program; or
				(B)under—
					(i)an
			 applicable third party skills standard established by—
						(I)the BPI;
						(II)RESNET Energy
			 Smart Home Performance Team;
						(III)North American
			 Technician Excellence; or
						(IV)the Laborers’
			 International Union of North America; or
						(ii)other standards
			 approved by the Secretary, in consultation with the Secretary of Labor.
					(3)Electric
			 utilityThe term electric utility means any
			 company, person, cooperative, State, or Indian tribe agency that delivers or
			 sells electric energy at retail, including nonregulated utilities, utilities
			 that are subject to State or Indian tribe rate regulation, and Federal power
			 marketing administrations.
			(4)Federal rebate
			 processing systemThe term Federal Rebate Processing
			 System means the Federal Rebate Processing System established under
			 section 3(b).
			(5)HomeThe
			 term home means a principal residential dwelling unit in a
			 building with no more than 4 dwelling units that—
				(A)is located in the
			 United States; and
				(B)was constructed
			 before the date of enactment of this Act.
				(6)Home energy
			 savings retrofit rebate programThe term Home Energy
			 Savings Retrofit Rebate Program means the Home Energy Savings Retrofit
			 Rebate Program established under section 3(a).
			(7)HomeownerThe
			 term homeowner means the owner of an owner-occupied home or a
			 tenant-occupied home.
			(8)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(9)Natural gas
			 utilityThe term natural gas utility means any
			 company, person, cooperative, State or local governmental agency or
			 instrumentality, or Indian tribe that transports, distributes, or sells natural
			 gas at retail.
			(10)Qualified
			 contractorThe term qualified contractor means a
			 residential energy efficiency contractor that meets minimum applicable
			 requirements established under section 4.
			(11)Qualified home
			 energy efficiency retrofitThe term qualified home energy
			 efficiency retrofit means a retrofit described in section 8(d).
			(12)Quality
			 assurance program
				(A)In
			 generalThe term quality assurance program means a
			 program established under this Act, or recognized by the Secretary under this
			 Act, to oversee the delivery of home efficiency retrofit programs to ensure
			 that work is performed in accordance with standards and criteria established
			 under this Act.
				(B)InclusionsFor
			 purposes of subparagraph (A), delivery of retrofit programs includes delivery
			 of quality assurance reviews of rebate applications and field
			 inspections.
				(13)Quality
			 assurance providerThe term quality assurance
			 provider means any entity that meets the minimum applicable
			 requirements established under section 6(b).
			(14)Rebate
			 aggregatorThe term rebate aggregator means an
			 entity that meets the requirements of section 5.
			(15)ResnetThe
			 term RESNET means the Residential Energy Services Network, which
			 is a nonprofit certification and standard setting organization for home energy
			 raters that evaluate the energy performance of a home and Energy Smart
			 Contractors that make energy improvements to the home.
			(16)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(17)StateThe
			 term State means—
				(A)a State;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico;
				(D)Guam;
				(E)American
			 Samoa;
				(F)the Commonwealth
			 of the Northern Mariana Islands;
				(G)the United States
			 Virgin Islands; and
				(H)any other
			 territory or possession of the United States.
				3.Home energy
			 savings retrofit rebate program
			(a)In
			 generalThe Secretary shall establish the Home Energy Savings
			 Retrofit Rebate Program.
			(b)Federal rebate
			 processing system
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of the Treasury,
			 shall—
					(A)establish a
			 Federal Rebate Processing System which shall serve as a database and
			 information technology system that will allow rebate aggregators to submit
			 claims for reimbursement using standard data protocols;
					(B)establish a
			 national retrofit Web site that provides information on the Home Energy Savings
			 Retrofit Rebate Program, including—
						(i)how
			 to determine whether particular efficiency measures are eligible for rebates;
			 and
						(ii)how
			 to participate in the program; and
						(C)make available, on
			 a designated Web site, model forms for demonstrating compliance with all
			 applicable requirements of this Act, which shall be required to be submitted
			 by—
						(i)each
			 qualified contractor on completion of an eligible home energy retrofit;
			 and
						(ii)each quality
			 assurance provider on completion of field verification.
						(2)Model
			 formsIn carrying out paragraph (1)(C), the Secretary shall
			 consider the model forms developed by the National Home Performance Council,
			 Inc. If the Secretary does not adopt these forms, the Secretary shall convene a
			 group of stakeholders, including the National Home Performance Council, Inc.,
			 to develop the final forms.
				4.Contractors
			(a)Contractor
			 qualificationsA contractor may perform retrofit work under the
			 Home Energy Savings Retrofit Rebate Program in a State for which rebates are
			 provided under this Act only if the contractor—
				(1)meets all
			 applicable contractor licensing requirements established by the State;
				(2)is—
					(A)accredited by the
			 BPI or a preexisting BPI accreditation-based State certification program with
			 enhancements to achieve State energy policy;
					(B)a RESNET
			 accredited Energy Smart Home Performance Team; or
					(C)accredited by an
			 equivalent certification program approved by the Secretary for this
			 purpose;
					(3)holds insurance
			 coverage of at least $1,000,000 for general liability, and for such other
			 purposes and in such other amounts as required by the State;
				(4)provides
			 warranties to the homeowner that completed work will—
					(A)be free of
			 significant defects;
					(B)be installed in
			 accordance with the specifications of the manufacturer, and all applicable
			 State and local building and mechanical codes;
					(C)perform properly
			 for a period of at least 1 year after the date of completion of the work;
			 and
					(D)warrant such other
			 actions or results as determined appropriate by the Secretary; and
					(5)hires and retains
			 a certified workforce for projects performed under this Act.
				(b)Agreement
			 between contractor and home ownerA contractor who performs
			 retrofit work under the Home Energy Savings Retrofit Rebate Program must sign a
			 written contract with the homeowner that includes—
				(1)an agreement to
			 not increase the cost of the home improvement as a result of the rebates
			 received under this Act with respect to the home; and
				(2)if the contractor
			 and homeowner choose the transferable rebate option authorized under section 7,
			 an agreement to provide the homeowner, before a contract is executed between
			 the contractor and the homeowner covering the eligible work, a notice of the
			 rebate amount the contractor intends to apply for with respect to eligible work
			 under this Act.
				5.Rebate
			 aggregators
			(a)In
			 generalThe Secretary shall develop a network of rebate
			 aggregators or a national rebate aggregator that can facilitate the delivery of
			 rebates to participating homeowners or contractors by—
				(1)reviewing the
			 proposed rebate application for completeness and accuracy;
				(2)reviewing measures
			 for eligibility in accordance with this Act;
				(3)providing data to
			 the Federal Rebate Processing System consistent with data protocols established
			 by the Secretary; and
				(4)as soon as
			 practicable but not later than 30 days after the date of receipt, distributing
			 funds received from the Department of Energy to homeowners or
			 contractors.
				(b)EligibilityTo
			 be eligible to apply to the Secretary for approval as a rebate aggregator, an
			 entity shall be—
				(1)a
			 Home Performance with Energy Star program sponsor;
				(2)an entity
			 administering a residential energy efficiency retrofit program established or
			 approved by a State;
				(3)a
			 Federal power marketing administration, an electric utility, or a natural gas
			 utility that has—
					(A)a residential
			 energy efficiency retrofit program; and
					(B)a quality
			 assurance provider network; or
					(4)an entity that
			 demonstrates to the Secretary that the entity can perform the functions of a
			 rebate aggregator, without disrupting existing residential retrofits in the
			 States that are incorporating the Home Energy Savings Retrofit Rebate Program,
			 including demonstration of—
					(A)the capability to
			 provide electronic data to the Federal Rebate Processing System;
					(B)a financial system
			 that is capable of tracking the distribution of rebates to participating
			 contractors; and
					(C)coordination and
			 cooperation by the entity with the appropriate State energy office regarding
			 participation in the existing energy efficiency programs that will be
			 delivering the Home Energy Savings Retrofit Rebate Program.
					(c)Public utility
			 commission efficiency targetsThe Secretary shall—
				(1)develop guidelines
			 for States to use to allow utilities participating as rebate aggregators to
			 count the energy savings from the participation of the utilities toward State
			 level energy savings targets; and
				(2)work with States
			 to assist in the adoption of those guidelines for the purposes and duration of
			 the Home Energy Savings Retrofit Rebate Program.
				6.Quality assurance
			 providers
			(a)QualificationsAn
			 entity shall be considered a quality assurance provider under this Act only if
			 the entity is qualified through—
				(1)the BPI;
				(2)RESNET; or
				(3)any other entity designated by the
			 Secretary such as a State or State-approved residential energy efficiency
			 retrofit program.
				(b)FunctionsA
			 quality assurance provider shall—
				(1)be independent of
			 the contractor;
				(2)confirm that contractors or installers of
			 home energy efficiency retrofits meet the qualification requirements of this
			 Act according to the standard work specification guidelines established by the
			 National Renewable Energy Laboratory of the Department of Energy; and
				(3)perform field
			 inspections and other measures required to confirm the compliance of the
			 retrofit work and the simulated energy savings under the Home Energy Savings
			 Retrofit Rebate Program, based on the requirements of this Act.
				7.Transferability
			 of home energy savings rebateA homeowner may transfer the rebate provided
			 under the Home Energy Savings Retrofit Rebate Program to the contractor
			 performing the retrofit work if the contractor completes a form that
			 accompanies the rebate form developed under section 3(b). This form, to be made
			 publically available by the Secretary 90 days after the date of enactment of
			 this Act, must be signed by the homeowner and include—
			(1)the amount of the
			 rebate the contractor will submit for disbursement to the contractor;
			(2)the level of energy use reduction of the
			 home retrofit certified under section 8(e)(4), and assurance that the
			 contractor will provide the certificate to the homeowner within 30 days of
			 receipt from the Department of Energy;
			(3)a
			 documentation report of the retrofit performed and paid by the homeowner;
			 and
			(4)confirmation from
			 the homeowner that they understand they have the right to submit directly for
			 the rebate and have chosen to transfer the credit in full to the
			 contractor.
			8.Home energy
			 savings retrofit rebate program
			(a)In
			 generalIf a qualified home
			 energy efficiency retrofit of a home is carried out after January 1, 2013, by a
			 qualified contractor in accordance with this section, rebates shall be awarded
			 for retrofits that achieve home energy savings in accordance with this
			 Act.
			(b)Amount of
			 rebates
				(1)In
			 generalSubject to subsection
			 (e), the amount of a rebate provided to the owner of a home or a designee of
			 the owner under this section shall be—
					(A)$2,000 for a 20–24 percent reduction in
			 home energy use;
					(B)$3,000 for a 25–29
			 percent reduction in home energy use;
					(C)$4,000 for a 30–34
			 percent reduction in home energy use;
					(D)$5,000 for a 35–39
			 percent reduction in home energy use;
					(E)$6,000 for a 40–44
			 percent reduction in home energy use;
					(F)$7,000 for a 45–49
			 percent reduction in home energy use; and
					(G)$8,000 for a 50
			 percent or more reduction in home energy use.
					(2)Rebate
			 payment
					(A)In
			 generalThe rebate shall be paid, based on energy savings as
			 calculated under subsection (e), within 60 days after—
						(i)submission of the
			 required rebate forms; and
						(ii)the completion of
			 any quality assurance assessment required under subparagraph (B).
						(B)Quality
			 assurance assessmentsThe
			 Secretary shall establish a schedule of required quality assurance assessments.
			 In the first year of the program, all homes shall be required to have a quality
			 assurance assessment. The Secretary shall establish a cost effective schedule
			 of required quality assurance assessments for subsequent years based on
			 performance under the program.
					(3)LimitationIn
			 no event shall the amount of rebates under this subsection exceed—
					(A)$10,000 with
			 respect to any individual; or
					(B)50 percent of the
			 qualified home energy efficiency expenditures paid or incurred by the homeowner
			 under subsection (c).
					(c)Qualified home
			 energy efficiency expendituresFor purposes of this section, the
			 term qualified home energy efficiency expenditures—
				(1)means any amount
			 paid or incurred by a homeowner for a qualified home energy efficiency
			 retrofit, including the cost of diagnostic procedures, labor, and modeling;
			 and
				(2)does not
			 include—
					(A)improvements to
			 swimming pools or hot tubs; or
					(B)any amount paid or incurred to purchase or
			 install a biomass, wood, or wood pellet furnace, boiler, or stove, unless the
			 system—
						(i)is
			 designed to meet at least 70 percent of the heating demands of the home;
						(ii)in
			 the case of woodstoves, is certified by the Environmental Protection
			 Agency;
						(iii)in the case of a wood stove replacement,
			 replaces an existing wood stove with a stove that is certified by the
			 Environmental Protection Agency, if a voucher is provided by the installer or
			 other responsible party certifying that the old stove has been removed and made
			 inoperable;
						(iv)in
			 the case of a furnace or boiler, is in a home with a distribution system (such
			 as piping, ducts, vents, blowers, or affixed fans) that allows heat from the
			 furnace or boiler to reach all or most parts of the home; and
						(v)is
			 certified by an independent test laboratory approved by the Secretary as
			 having—
							(I)thermal efficiency
			 (with a high heating value) of at least 75 percent for stoves and 80 percent
			 for furnaces and boilers;
							(II)particulate
			 emissions of less than 3.0 grams per hour for wood stoves or pellet stoves;
			 and
							(III)less than 0.07
			 lbs per million BTU for outdoor boilers and furnaces.
							(d)Qualified home
			 energy efficiency retrofit
				(1)In
			 generalA qualified home energy efficiency retrofit is a retrofit
			 that implements measures, during a rebate-eligible year in the existing
			 principal residence of the homeowner which is located in the United States,
			 intended to reduce the energy use of such residence. A qualified home energy
			 efficiency retrofit shall—
					(A)be implemented and
			 installed by a qualified contractor;
					(B)install a set of
			 measures modeled to achieve a reduction in home energy use of 20 percent or
			 more from the baseline established under subparagraph (C), using computer
			 modeling software approved under paragraph (2);
					(C)establish the
			 baseline energy use as provided in subsection (e)(1)(C);
					(D)implement a
			 test-out procedure, following guidelines of the applicable accrediting program
			 described in section 4(a)(2) (A), (B), or (C), or equivalent guidelines
			 approved by the Secretary for this purpose, to ensure—
						(i)the
			 safe operation of all systems post retrofit; and
						(ii)that all
			 improvements are included in, and have been installed according to—
							(I)standards of the applicable accrediting
			 program described in section 4(a)(2) (A), (B), or (C);
							(II)manufacturers
			 installation specifications; and
							(III)all applicable
			 State and local building and mechanical codes or equivalent standards approved
			 by the Secretary for this purpose;
							(E)include only measures that have an average
			 estimated life of 5 years or more as determined by the Secretary;
					(F)not include any amount which is paid or
			 incurred in connection with any expansion of the building envelope of the
			 residence; and
					(G)not include
			 improvements to swimming pools or hot tubs or any other expenditure
			 specifically excluded by the Secretary.
					(2)Approved
			 modeling softwareThe
			 contractor shall use modeling software certified by RESNET as following the
			 software verification test suites in section 4.2.1 of RESNET Publication No.
			 06–001, or under equivalent standards approved by the Secretary for this
			 purpose, and shall have the ability at a minimum to assess the savings
			 associated with all the measures for Home Energy Savings Retrofit Rebate
			 Program.
				(e)Energy use
			 reduction
				(1)Determination of
			 energy use reduction
					(A)In
			 generalThe reduction in
			 energy use for any residence shall be determined by modeling the annual
			 predicted percentage reduction in total energy costs for heating, cooling, hot
			 water, and permanent lighting. It shall be modeled using computer modeling
			 software approved under subsection (d)(2) and calibrated according to
			 subparagraph (C) of this paragraph.
					(B)Energy
			 costsFor the purposes of
			 subparagraph (A), the energy cost per unit of fuel for each fuel type shall be
			 determined by dividing the total actual energy bill (subtracting taxes and
			 fees) for the residence for that fuel type for the most recent available
			 12-month period by the total energy units of that fuel type used over the same
			 period.
					(C)Baseline energy
			 useFor the purposes of
			 subparagraph (A), the software model that establishes the baseline energy use
			 and predicted energy savings shall be calibrated according to the procedures
			 set forth in sections 3 and 4 of BPI Standard BPI–2400–S–2011: Standardized
			 Qualification of Whole House Energy Savings Estimates, or an equivalent
			 standard approved by the Secretary for this purpose.
					(2)DocumentationThe
			 percent improvement in energy consumption calculated under this section shall
			 be documented through modeling software described in subsection (d)(2).
				(3)MonitoringThe
			 Secretary—
					(A)shall periodically
			 evaluate the software packages used for determining rebates under this
			 section;
					(B)shall monitor and
			 compare the predictions to the real energy data, and based on the results,
			 create performance criteria to allow or disallow the software; and
					(C)may disallow the
			 use of software programs that improperly assess energy savings.
					(4)Certificate of
			 retrofit performanceThe Secretary shall establish a system for
			 distribution of a certificate of performance with the issuance of a rebate that
			 certifies the level of energy use reduction achieved by the retrofit. The
			 certificate will be provided to the rebate recipient. If the recipient is the
			 contractor under the terms of section 7, the contractor shall remit the
			 certificate to the homeowner, to be postmarked not later than 30 days after the
			 contractor’s receipt of the certificate.
				(5)ExceptionThe
			 Secretary shall not utilize the authority provided under this Act to—
					(A)develop, adopt, or implement a public
			 labeling system that rates and compares the energy performance of one home with
			 another; or
					(B)require the public
			 disclosure of an energy performance evaluation or rating developed for any
			 specific home.
					Nothing in
			 this paragraph shall preclude the computation, collection, or use, by the
			 Secretary, rebate aggregators, or quality assurance providers, or the States or
			 Indian tribes, for the purposes of gathering information on the rating and
			 comparison of the energy performance of homes with and without energy
			 efficiency retrofits.(f)Qualification
			 for rebateOn submission of a claim for a retrofit rebate by a
			 rebate aggregator to the system established under section 5, the Secretary
			 shall provide reimbursement to the rebate aggregator, if—
				(1)the retrofit is a
			 qualified home energy efficiency retrofit;
				(2)the amount of the
			 reimbursement is not more than the amount described in subsection (b);
				(3)documentation
			 required to verify the claim is transmitted with the claim; and
				(4)any quality
			 assurance assessment required under subsection (b)(2)(B) has been
			 completed.
				(g)Homeowner
			 complaints
				(1)In
			 generalA homeowner may make a complaint under the quality
			 assurance program during the 1-year warranty period that compliance with the
			 quality assurance requirements of this section has not been achieved.
				(2)Verification
					(A)In
			 generalThe quality assurance program shall provide that, on
			 receiving a complaint under paragraph (1), an independent quality assurance
			 provider shall conduct field verification on the retrofit work performed by the
			 contractor.
					(B)AdministrationA verification under this paragraph shall
			 be corrected in accordance with subsection (f)(4).
					(h)Audits
				(1)In
			 generalOn making payment for a submission under this section,
			 the Secretary shall review rebate requests to determine whether program
			 requirements were met in all respects.
				(2)Incorrect
			 paymentOn a determination of the Secretary under paragraph (1)
			 that a payment was made incorrectly to a party, the Secretary may—
					(A)recoup the amount
			 of the incorrect payment; or
					(B)withhold the
			 amount of the incorrect payment from the next payment made to the party
			 pursuant to a subsequent request.
					(i)IncentivesThe
			 amount of incentives that the Secretary may provide to quality assurance
			 providers and rebate aggregators under this Act shall be—
				(1)$25 for each
			 rebate review and submission provided under the program;
				(2)$250 for each
			 field inspection conducted under the program; or
				(3)such other amounts
			 as the Secretary considers necessary to carry out the quality assurance
			 provisions of this Act.
				9.Grants to States
			 and Indian tribes
			(a)In
			 generalA State or Indian tribe that receives a grant under
			 subsection (d) shall use the grant for—
				(1)administrative
			 costs;
				(2)oversight of
			 quality assurance plans;
				(3)development of a
			 quality assurance program;
				(4)establishment and
			 delivery of financing pilots in accordance with this Act;
				(5)coordination with
			 existing residential retrofit programs and infrastructure development to assist
			 deployment of the Home Energy Savings Retrofit Rebate Program; and
				(6)the costs of
			 carrying out the responsibilities of the State or Indian tribe under the Home
			 Energy Savings Retrofit Rebate Program.
				(b)Initial
			 grantsNot later than 60 days after receipt of a completed
			 application for a grant under this section, the Secretary shall either make the
			 grant or provide to the applicant an explanation for denying the grant.
			(c)Indian
			 tribesThe Secretary shall reserve an appropriate amount of
			 funding to be made available to carry out this section for each fiscal year to
			 make grants available to Indian tribes under this section.
			(d)State
			 allotmentsFrom the amounts made available to carry out this
			 section for each fiscal year remaining after the reservation required under
			 subsection (c), the Secretary shall make grants available to States in
			 accordance with section 15.
			(e)Quality
			 assurance programs
				(1)In
			 generalA State or Indian tribe may use a grant made under this
			 section to carry out a quality assurance program that is—
					(A)operated as part
			 of a State energy conservation plan established under part D of title III of
			 the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.);
					(B)managed by the
			 office or the designee of the office that is—
						(i)responsible for
			 the development of the plan under section 362 of that Act (42 U.S.C. 6322);
			 and
						(ii)to
			 the maximum extent practicable conducting an existing energy efficiency
			 program; and
						(C)in the case of a
			 grant made to an Indian tribe, managed by an entity designated by the Indian
			 tribe to carry out a quality assurance program or a national quality assurance
			 program manager.
					(2)NoncomplianceIf
			 the Secretary determines that a State or Indian tribe has not provided or
			 cannot provide adequate oversight over a quality assurance program to ensure
			 compliance with this Act, the Secretary may—
					(A)withhold further
			 quality assurance funds from the State or Indian tribe; and
					(B)require that
			 quality assurance providers operating in the State or by the Indian tribe be
			 overseen by a national quality assurance program manager selected by the
			 Secretary.
					(f)ImplementationA
			 State or Indian tribe that receives a grant under this section may implement a
			 quality assurance program through the State, the Indian tribe, or a third party
			 designated by the State or Indian tribe, including—
				(1)an energy service
			 company;
				(2)an electric
			 utility;
				(3)a
			 natural gas utility;
				(4)a
			 third-party administrator designated by the State or Indian tribe; or
				(5)a
			 unit of local government.
				(g)Public-Private
			 partnershipsA State or Indian tribe that receives a grant under
			 this section is encouraged to form partnerships with utilities, energy service
			 companies, and other entities—
				(1)to assist in
			 marketing a program;
				(2)to facilitate
			 consumer financing;
				(3)to assist in
			 implementation of the Home Energy Savings Retrofit Rebate Program, including
			 installation of qualified home energy efficiency retrofits; and
				(4)to assist in
			 implementing quality assurance programs.
				(h)Coordination of
			 rebate and existing state-Sponsored programs
				(1)In
			 generalA State or Indian tribe shall, to the maximum extent
			 practicable, prevent duplication through coordination of a program authorized
			 under this Act with—
					(A)the Energy Star
			 appliance rebates program authorized under the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123; Stat. 115); and
					(B)comparable
			 programs planned or operated by States, political subdivisions, electric and
			 natural gas utilities, Federal power marketing administrations, and Indian
			 tribes.
					(2)Existing
			 programsIn carrying out this subsection, a State or Indian tribe
			 shall—
					(A)give priority
			 to—
						(i)comprehensive
			 retrofit programs in existence on the date of enactment of this Act, including
			 programs under the supervision of State utility regulators; and
						(ii)using funds made
			 available under this Act to enhance and extend existing programs; and
						(B)seek to enhance
			 and extend existing programs by coordinating with administrators of the
			 programs.
					10.Quality
			 assurance program
			(a)In
			 generalAs part of a grant application described in section 9(b),
			 a State or Indian tribe shall submit to the Secretary a plan to implement a
			 quality assurance program that covers all federally assisted residential
			 efficiency retrofit work administered, supervised, or sponsored by the State or
			 Indian tribe.
			(b)ImplementationThe
			 State or Indian tribe shall—
				(1)develop a quality
			 assurance program in consultation with industry stakeholders, including
			 representatives of efficiency program managers, contractors, and environmental,
			 energy efficiency, and labor organizations; and
				(2)implement the
			 quality assurance program not later than 180 days after receipt of a grant
			 under section 9.
				(c)ComponentsThe
			 quality assurance program established under this section shall include—
				(1)maintenance of a
			 list of qualified contractors authorized to perform such retrofit work as
			 described in section 4;
				(2)targets and
			 realistic plans for—
					(A)the recruitment of
			 small minority-owned or women-owned business enterprises; and
					(B)the employment of
			 graduates of training programs that primarily serve low-income populations with
			 a median income that is below 200 percent of the poverty line (as defined in
			 section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)),
			 including any revision required by that section) by participating contractors;
			 and
					(3)a
			 plan to link workforce training for home energy efficiency retrofits with
			 training for the broader range of skills and occupations in construction or
			 emerging clean energy industries.
				(d)NoncomplianceIf
			 the Secretary determines that a State or Indian tribe has not taken the steps
			 required under this section, the Secretary shall provide to the State or Indian
			 tribe a period of at least 90 days to comply before suspending the
			 participation of the State or Indian tribe in the program.
			11.Evaluation
			 report to Congress
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act and annually thereafter until the termination of the program under this
			 Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Energy and Commerce of the House
			 of Representatives a report on the use of funds under this Act.
			(b)ContentsThe
			 report submitted under subsection (a) shall evaluate—
				(1)how many eligible
			 participants have participated in the program;
				(2)how many jobs have
			 been created through the program, directly and indirectly;
				(3)what steps could
			 be taken to promote further deployment of energy efficiency and renewable
			 energy retrofits;
				(4)the quantity of
			 verifiable energy savings, homeowner energy bill savings, and other benefits of
			 the program;
				(5)any waste, fraud,
			 or abuse with respect to such funds; and
				(6)any other
			 information the Secretary considers appropriate.
				(c)NoncomplianceThe
			 Secretary shall require rebate aggregators, States, and Indian tribes to
			 provide the information required to enable the Secretary to carry out this
			 section. If the Secretary determines that a rebate aggregator, State, or Indian
			 tribe has not provided such information on a timely basis, the Secretary shall
			 provide to the rebate aggregator, State, or Indian tribe a period of at least
			 90 days to provide any necessary information, subject to withholding of funds
			 or reduction of future grant amounts, or decertification of rebate
			 aggregators.
			12.Administration
			(a)In
			 generalSubject to section 15(b), not later than 30 days after
			 the date of enactment of this Act, the Secretary shall provide such
			 administrative and technical support to rebate aggregators, States, and Indian
			 tribes as is necessary to carry out this Act.
			(b)Appointment of
			 personnelNotwithstanding the provisions of title 5, United
			 States Code, governing appointments in the competitive service and General
			 Schedule classifications and pay rates, the Secretary may appoint such
			 professional and administrative personnel as the Secretary considers necessary
			 to carry out this Act.
			(c)Rate of
			 payThe rate of pay for a person appointed under subsection (b)
			 shall not exceed the maximum rate payable for GS–15 of the General Schedule
			 under chapter 53 of title 5, United States Code.
			(d)ConsultantsNotwithstanding
			 section 303 of the Federal Property and Administrative Services Act of 1949 (41
			 U.S.C. 253), the Secretary may retain such consultants on a noncompetitive
			 basis as the Secretary considers necessary to carry out this Act.
			(e)ContractingIn
			 carrying out this Act, the Secretary may waive all or part of any provision of
			 the Competition in Contracting Act of 1984 (Public Law 98–369; 98 Stat. 1175),
			 an amendment made by that Act, or the Federal Acquisition Regulation on a
			 determination that circumstances make compliance with the provisions contrary
			 to the public interest.
			(f)Information
			 collectionChapter 35 of title 44, United States Code, shall not
			 apply to any information collection requirement necessary for the
			 implementation of the Home Energy Savings Retrofit Rebate Program. The
			 Secretary shall establish, and make available to homeowners seeking a rebate
			 under this Act, optional release forms authorizing access by the Secretary,
			 BPI, and RESNET to information in the utility bills of the homeowner.
			13.Treatment of
			 rebates
			(a)In
			 generalFor purposes of the Internal Revenue Code of 1986,
			 rebates received for a qualified home energy efficiency retrofit under this
			 Act—
				(1)shall not be
			 considered taxable income to a homeowner; and
				(2)shall prohibit the
			 consumer from applying for a tax credit allowed under section 25C or 25D of
			 that Code for the same retrofit work performed in the home of the
			 homeowner.
				(b)Notice
				(1)In
			 generalA participating contractor shall provide notice to a
			 homeowner of the provisions of subsection (a) before eligible work is performed
			 in the home of the homeowner.
				(2)Notice in rebate
			 formA homeowner shall be notified of the provisions of
			 subsection (a) in the appropriate rebate form developed by the Secretary, in
			 consultation with the Secretary of the Treasury.
				14.Penalties
			(a)In
			 generalIt shall be unlawful
			 for any person to violate this Act (including any regulation issued under this
			 Act), other than a violation as the result of a clerical error.
			(b)Civil
			 PenaltyIn addition to any
			 penalty applicable under other Federal law for fraud or other crimes, any
			 person who commits a violation of this Act shall be liable to the United States
			 for a civil penalty in an amount that is not more than the higher of—
				(1)$15,000 for each violation; or
				(2)3
			 times the value of any associated rebate under this Act.
				(c)AdministrationThe
			 Secretary may—
				(1)assess and
			 compromise a penalty imposed under subsection (b); and
				(2)require from any
			 entity the records and inspections necessary to enforce this Act.
				15.Funding
			(a)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized
			 to be appropriated to the Secretary to carry out this Act $500,000,000 for each
			 of fiscal years 2013 through 2016, to remain available until expended.
				(2)Maintenance of
			 fundingFunds provided under this section shall supplement and
			 not supplant any Federal and State funding provided to carry out energy
			 efficiency programs in existence on the date of enactment of this Act.
				(b)Grants to
			 states
				(1)In
			 generalOf the amounts provided under subsection (a), not more
			 than 6 percent shall be used to carry out section 9.
				(2)Distribution to
			 state energy officesNot
			 later than 45 days after the date of enactment of this Act, the Secretary shall
			 determine a formula to provide funds described in paragraph (1) to State energy
			 offices, in accordance with the allocation formula for State energy
			 conservation plans established under part D of title III of the Energy Policy
			 and Conservation Act (42 U.S.C. 6321 et seq.).
				(c)Tracking of
			 rebates and expendituresOf
			 the amount provided under subsection (a), not more than 2.5 percent are
			 authorized to be appropriated to the Secretary to be used for costs associated
			 with tracking rebates and expenditures through the Federal Rebate Processing
			 System under this Act, technical assistance to States, and related
			 administrative costs incurred by the Secretary.
			(d)Program review
			 and backstop funding
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall perform a State-by-State analysis and review the
			 distribution of Home Energy Savings Retrofit Rebates under this Act.
				(2)AdjustmentThe
			 Secretary may allocate technical assistance funding to assist States that have
			 not sufficiently benefitted from the Home Energy Savings Retrofit Rebate
			 Program.
				(e)Return of
			 undisbursed fundsIf the Secretary has not disbursed all the
			 funds available for rebates under the Home Energy Savings Retrofit Rebate
			 Program by September 30, 2017, any undisbursed funds shall be returned to the
			 Treasury.
			
